DETAILED ACTION
This action is responsive to the Application filed 12/23/2019.
Accordingly, claims 16-29 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-23, 28-29 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sluga et al, “Machine Learning approach to Machinability Analysis”, Computers in Industry vol. 37, 1998, pp. 185-196 (herein Sluga) in view of Li Li et al, “Multi-Objective optimization of cutting parameters in sculptured parts machine based on neural networks”, J Intell Manuf vol .26, 2015 pp. 891-898 (herein LiLi), and Kamiya, USPubN: 2017/0032283 (herein Kamiya)  
	As per claim 16, Sluga discloses a method comprising:
	computing, by a computer, an objective function (classification tree, decision tree – Fig. 1, 2; learning process, decision trees – sec 4.2: L col, pg. 190; decision trees – R col. pg. 193; mathematical models … function of machining parameters – sec. 2 pg. 186-187; sec. 4.1 – pg. 189-190) representing cost (sec 4, R col. pg. 189) to a turning process of a lathe (turning, milling, drilling - sec 4.1, pg. 189), based on a characteristic of the turning process (sec 4.1, L col. top, pg. 190); and
	reconfiguring the turning process by adjusting the characteristic (e.g. rules, wstcode() - Table 2, pg. 194;  modifying recommended cutting condition – pg. 186, L col.; condition determination – pg. 194, R col.; trees were pruned – pg. 195, L col, top; null-leaves elimination … accuracy rose up – R col. pg. 193)  of the turning process until a termination condition 
	wherein the computing of the objective function comprises:
	obtaining a training data set (sec 4.1: learning experiment, attributes – top L, pg. 190; Fig. 1-2) comprising values of the characteristic (Thickness_value, edge_length, small_angle – machinability rules – Table 2, pg. 194; learning domain … collection of machinability data, attribute value sets … nodes of the classification trees – middle, R col. pg. 193) and respectively values (sec 4.2: original data model … set of classification trees … described by …  attributes … testing methodds and … measured value … material number … 200 values … material group … 23 values – L col. pg. 190) corresponding thereto; 
	processing the training data set (sec 4.2: preparatory phase … grouping … for building decision tree … values of attribute … were used as class – L col. pg. 190) by discretizing the values (material number … 200 values … material group … 23 values – R col. pg. 190 – Note1: collection of attributes as part of training set to a classifier and representation thereof as values reads on value discretizing from the collected attributes or machining parameters – sec. 2 pg. 186-187) of the characteristic; 
	establishing a decision tree model (decision tree – Fig. 1, 2; learning process, decision trees – sec 4.2: L col, pg. 190; decision trees – R col. pg. 193) based on the processed training set (see above); and determining the machinability cost (see: machining time and cost - sec 1: Introduction, pg. 185; optimised in terms of minimal costs or time – R col. pg. 186) based on the characteristic using the decision tree model (classification tree, decision tree – Fig. 1, 2; learning process, decision trees – sec 4.2: L col, pg. 190; decision trees – R col. pg. 193).
A) Sluga does not explicitly disclose computing of the objective function and obtaining data for a decision tree as:
	(i) objective function representing energy consumption in a turning process of a lathe, and
	and determining the energy consumption based on the characteristic using the decision tree model.
	(ii) obtaining a training data set comprising values of the characteristic and respectively values of the energy consumption corresponding thereto
	As for (i),
	Kamiya discloses profit-and-loss analytics based on learning algorithms and correlativity between state of workpiece and spindle in a machine tool (para 0035), where learning results are coupled with decision making (Fig. 1-5) seeking optimum solution in replacement of a machine tool component, or operational actions on basis of a acceptable range (para 0036) using a function Q (e.g. Q-learning- para 0045-0046) associated with neural networks (NN) implementation to derive a best function update; e.g. related to spindle replacement consideration (para 0038-0043) or judgement (Fig. 7-8), the profit-to-loss determination using state if variables (para 0044, 0047) and action values (para 0045) and a conversion that calculate electric power or time into a cost (para 0031-0033); hence decision making to evaluate profit versus cost consideration using power and time as cost into the machine learning models seeking the most profitable replacement discloses energy consumption cost related decision making on basis of ML or NN algorithms for seeking a best profit/replacement solution or judgement. 
	LiLi also discloses validation and optimization of a cutting process using mathematical models (see neural network, BPNN, to predict cutting parameter - Abstract – pg. 891), where machining time, energy consumption and surface roughness are simultaneously considered as objectives for better machining performance (L col. bottom pg. 892), the machining process and milling components with cost in energy consumption in terms of decision variables are subjected to objective function (see decision variables, objective function, R col. pg. 892) carried out with a mathematical model that measures machining time, energy consumption and surface roughness, according to which cutting parameters are expressed as weighting factor or constraints (see Constraints – R col. bottom, pg. 892) reflective of the objective function can be adjusted for optimization purposes or containing power consumption (Fig. 1; L col. middle, pg. 893; energy  consumption Q - R col. middle, pg. 893)
	Hence, power consumption optimization models carried out as mathematical or neural network predictive approach is recognized.
	As for (ii),
	LiLi discloses configuration of optimization models to compute an objective function with parametric values acting as constraints (see Constraints – R col. bottom, pg. 892; F max – top L col. pg. 893) or values representing training samples (Table 2, pg. 894), including energy type of values (Q/kwh – Table 1)
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement configuration for decision drivers, and classification instances in Sluga so that computing an objective function derived from a classification model in association with a preparation stage that obtains attributes, training data for a decision seeking or achieving the best classification or optimization solution would include as part of a training data set, parametric constraints or characteristics related to energy cost or power consumption having therewith the pertinent characteristics and respectively values of the energy consumption corresponding thereto – the energy consumption parameters  as mathematically expressed in LiLi neural models – where as configured, implementation of the objective function contains numerical representation or variables related to energy consumption associated with turning process of a lathe per Sluga; e.g. the energy consumption modeling as per LiLi neural network for improving machining time, energy related performance – according to which decision tree processing or decision making would enable to Sluga’s turning process learning models in determining the energy consumption based on the characteristics analyzed from the decision tree model – as per power cost related decision making in Kamiya and power consumption NN solution in LiLi; because 
	lathe-related turning process and utilization of operational resources includes attributes and feature properties associated with workpiece, the target material and equipment/lathe associated with movement of the workpiece, characteristics of the material as part of related operations and physical constraints required by the process, and improvement to one such turning process would not only facilitate fast decision rendering on basis of learned data, including prompt solution in improving the lathe process flow, and optimizing process resources related therewith, but would also achieve a better profit versus cost resultant as set forth above, including reduction in power usage or energy consumption by the process, which in turn would reduce resources utilization and experimentation coverage associated with seeking solution via continual numerical models , alleviate long-term equipment degradation (e.g. the replacement judgement in Kamiya’s model) and enhance short-term boost to the overall performance of the lathe-based turning environment.
	As per claim 18, Sluga discloses method of claim 16 wherein the computing of the objective function (refer to claim 16) further comprises 
	validating the decision tree model ( sec 3.1 pg. 187 – Note2: decision tree algorithm with node to node checking in terms of criteria satisfying step – per a Magnus Assistant algorithm – reads on a model algorithm using a validation data set) using a validation data set comprising values of the characteristic and respectively values of the energy consumption (refer to rationale A in claim 16) corresponding thereto.
	As per claim 19, Sluga discloses method of claim 16, wherein the characteristic of the turning process is selected from a group (cutting parameters – sec 3, pg. 187) consisting of a cutting speed, a cutting depth (speed, depth, feed - L col. top, pg. 190; quality and operational productivity cost and time – sec 4 pg. 189) and a feed rate (sec 4.1, middle L col. pg 190).
	As per claim 20, Sluga discloses method of claim 16, wherein the termination condition is that the energy consumption is minimized (refer to rationale A in claim 16). 
	As per claim 21, Sluga discloses method of claim 16, wherein the objective function further represents a duration (see: machining time and cost - sec 1: Introduction, pg. 185; optimised in terms of minimal costs or time – R col. pg. 186) of the turning process.
	As per claim 22, Sluga discloses method of claim 21, wherein the termination condition is that the energy consumption (refer to rationale A in claim 16) and the duration (refer to claim 21) are minimized.
	As per claim 23, Sluga discloses method of claim 16, wherein the characteristic of the turning process is under a constraint (constraints of both models – middle L col. pg. 190; cutting conditions – R col. middle, pg. 190; Table 2: machinability rules, Table 3 – pg. 194; machine learning, decision tree: criteria is satisfied – R col. pg. 187).
	As per claims 28-29, Sluga discloses a computer program product comprising a computer non-transitory readable medium having instructions recorded thereon, the instructions when executed by a computer implementing the method of claim 16 (sec 2: use in computer aided operation – bottom R col. pg. 186; computer-aided process planning – sec 1, R col. bottom, pg 185); the lathe of claim 28, comprising the computer program product (see above). 
Claims 17 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sluga et al, “Machine Learning approach to Machinability Analysis”, Computers in Industry vol. 37, 1998, pp. 185-196 (herein Sluga) in view of Li Li et al, “Multi-Objective optimization of cutting parameters in sculptured parts machine based on neural networks”, J Intell Manuf vol .26, 2015 pp. 891-898 (herein LiLi), and Kamiya, USPubN: 2017/0032283 (herein Kamiya), further in view of Drake Jr. et al., USPN: 7,110,956 (herein Drake) 
	As per claim 17, Sluga does not explicitly disclose (method of claim 16), wherein discretizing the values of the characteristic comprises: 
	(i) sorting the values of the characteristic; 
	computing mean values of each adjacent pair of the sorted values of the characteristic; 	(ii) computing an information gain ratio at each of the mean values; and selecting one of the mean values at which the information gain ratio is at a maximum.
	Computational model in Sluga incorporates cutting attributes specified in terms of maximum and minimum values thereof (sec 4.1 – L middle col. pg. 190); hence effect of representing input data in sorted value format (*) is recognized.
	As for (ii),
	Kamiya discloses profit-over-loss analytics (para 0044) using machine learning coupled with decision making that derives the best profit ratio based on a reward calculation (Fig. 2; reward R for an action -  para 0039; Q-learning – Fig. 3; Q maximum – para 0042) that establishes (per a judgement algorithm ) via trials-and-errors a most satisfying gain or highest reward (action “a” … selected by action subject state “s “, reward “r” depending on the … weighing of the action – para 0040; reward R - para 0043)  in considering replacement of a turning equipment (spindle replacement – Fig 7-8), where numerical values of function Q are updated on basis of the reward (para 0045).  Hence, trial and errors algorithm to update an objective function on basis of the best reward (reward R) associated decision making over 2 weighted inputs (action versus change state – para 0056) as part of the process of finding the best profit versus loss discloses identification of gain ratio deemed maximum.
	As for (i),
	Sorted inputs as part of weighted data for a predictive learning configuration is shown in Drake’s predictor model builder for features of a manufacturing process (Fig. 2, 11), where training set for a predictive model on manufacturing cost includes values representing Defects per Million Opportunities (input: DPMO – Fig. 5; col. 3 li. 1-10) provided as range of values running from highest end points to lowest end points (col. 3 li. 30-35), according to which, a DPU (defects per unit) prediction algorithm converts weighted features (weight dpmo, input feature: upper limit, lower limit – Table 4) such as dpmo input (or mean thereof) into predicted dpmo or predicted mean thereof (col.19 li. 34 to col. 20 li. 16); hence preparation of predictive algorithm with range of input (DPMO values) sorted from high to low end points, all provided as mean values thereof to be converted into predicted values thereof is recognized.
	Therefore, based on ML techniques and attributes grouping or Max-Min arrangements (per (*)) and support of decision trees for predicting a cutting process in Sluga (see Abstract; sec 3: L col. pg. 186) It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement training set and predictive learning in Sluga so that discretizing the values of the characteristic associated with preparation of the machine learning techniques would comprise sorting the values of the characteristic; and computing mean values of any pair of adjacent sorted values of the characteristic – as per Drake’s provision of mean dpmo from the weighted inputs expressed as range arranged from high to low end values – where the sorted characteristic input and mean values thereof are subjected to an algorithm that seeks the best solution such as computing a maximized or most useful gain ratio based on processing of each of the mean values; and selecting therefrom a gain ratio being a maximum – as per the profit/loss function maximizing in Kamiya; because
	use of a training input set pre-arranged as sorted range of elements, each weighted by a mean value (between elements pair) for deriving a best outcome via a mathematical model or learning technique that correlates corresponding input of a traning set to derive a corresponding ouput would (1), on basis of sorted data stream, facilitate the process of identifying the best output respective to its input in achieving a best result or gain ratio as set forth above, and (2), on basis of mean value input stream representation, mitigate impacts caused by presence of minor or localized extreme value fluctuations, thereby improving quality of the solution sought by the learning algorithm, which in turn consolidate a level of confidence associated with the applied techniques that support improvement of target features and process steps of a turning process.	 
Claim 24-26 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sluga et al, “Machine Learning approach to Machinability Analysis”, Computers in Industry vol. 37, 1998, pp. 185-196 (herein Sluga) in view of Li Li et al, “Multi-Objective optimization of cutting parameters in sculptured parts machine based on neural networks”, J Intell Manuf vol .26, 2015 pp. 891-898 (herein LiLi), and Kamiya, USPubN: 2017/0032283 (herein Kamiya), further in view of Karpat et al, “ Multi-objective optimization for turning process using neural network modeling and dynamic-neighborhood partical swarm optimization”, October 2006, Int Adv Manuf Technol, pp. 234-247 (herein Karpat)
	As per claims 24-25 Sluga does not explicitly disclose ( method of claim 16) wherein the reconfiguring of the turning process comprises 
	(i) using particle swarm optimization (PSO).
	(ii) wherein the reconfiguring of the turning process further comprises: after a solution of the characteristic is found using the PSO, further optimizing the solution by performing random walk around the solution with iteratively decreasing step lengths.
	Optimization of machining parameters using advanced tools such as neural network models is shown in Karpat case studies (including Particle Swarm Optimization) per a multi-objective planning process gerared for maximizing productivity, tool life and minimizing surface roughness (see Abstract, pg. 234), where conventional PSO algorithm (pg. 235, top R col) and Max/Min function (sec 2 pg. 235-236)  is further enhanced with dynamic neighborhood PSO, according to which value of a objective function in terms of particle achieved position and velocity would be subjected to a randomized indexed vector traversal (pg. 236-237) that re-evaluates the position and velocity values via a weighting function which iteratively update large values established from the beginning of the PSO algorithm (e.g. PSO is initialized with … initial population evolves – top R col. pg. 236) into decreased or smaller regions and values (Fig. 1-3), the replacement thereby by the update objective function until a predetermined iteration number is reached, yielding lower values for the regions and particle velocity (L col. middle, pg. 238), the case study and trained neural network reducing the values (of the Bayesian model) to avoid immediate saturation in the model’s activation functions or boundary line indicated in the solution space(R col. bottom, pg. 238; top L pg. 238)
	Based on the optimization of space via effect of pruning (Algorithm 1 pg. 187-188) in Sluga, and that PSO operates with random population set forth at initialization (see Karpat: top R col. pg. 236), it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement space optimization with application of PSO search-based objective function as set forth in Karpat, where update to values established by a initial PSO run is achieved by a randomized revisit by a update PSO run as set forth in Karpat approach, to reconfigure features and parameters of the turning process, the update PSO including (after a solution of the characteristic is found using the PSO) optimizing the solution by performing random walk around the solution with iteratively decreasing step lengths; because
	provision of a PSO in objective function runs with iterated update sequencing would enable randomized data achieved by a previous PSO run to be reduced one iteration at a time in accordance to revisited locations or initially identified random region, the value reducing set forth with said iterative update not only confining data of the model to fall with the interconnect boundary constrained by the model work space, but also averting sudden saturation of the memory space allocated for the executing model.
	As per claim 26, Sluga does not explicitly disclose method of claim 16, wherein the reconfiguring of the turning process comprises using non-dominated sorting or crowding distance sorting.
	But implementation of non-dominated solutions coupled with PSO to mitigate impact caused by large numerical weights and utility functions is shown in Pareto adaptation added to the PSO search in Karpat to influence size of the objective functions (R col. bottom pg. 235 to L col. pg. 236), the Pareto search (Karpat: Fig. 9, 10, 12 and related text Case study 2 sec 4.2) non-dominated result improving tool life, the cutting parameters and minimizing stress caused by surface roughness and compressive stresses beneath the machined surface (Karpat: Fig. 16-17 and related text)
	Therefore, it would have been obvious at the time the invention was made for one skill in the art to implement non-dominated sorting per a Pareto approach to supplement to space optimizing per a PSO approach to improve a turning process in terms of equipment performance and operational parameter as set forth in Karpat, where reconfiguring effect thereof comprises optimization of a objective functions added with a non-dominated (Pareto) sorting as set forth in Karpat; because the combining effect of a PSO update as set forth above with a non-dominated sorting would achieve optimization over particle region allocation, avert instantaneous model memory space saturation, improve tool life, impart enhancement to cutting parameters and minimization of stress caused by surface roughness and compressive stresses beneath the machined surface. 
Claim 27 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sluga et al, “Machine Learning approach to Machinability Analysis”, Computers in Industry vol. 37, 1998, pp. 185-196 (herein Sluga) in view of Li Li et al, “Multi-Objective optimization of cutting parameters in sculptured parts machine based on neural networks”, J Intell Manuf vol .26, 2015 pp. 891-898 (herein LiLi), and Kamiya, USPubN: 2017/0032283 (herein Kamiya), further in view of Farahani, USPubN: 2015/0326680 (herein Farahani) 
	As per claim 27, Sluga does not explicitly disclose (method of claim 16), wherein the reconfiguring of the turning process comprises using an analytic hierarchy process (AHP).
	Use of machne learning techniques with manufacturing process using optimization of temporal and spatial data as industrial setting is shown in Farahani (para 0017; para 0007; Fig. 4) where physical parameters are processed as synthetic variables or labels into machine learning model (para 0008) and/or trained for classification into plural categories associated with predicting effect of regression model on a given level of activity, occupancy and interest (para 0040), where training set of the supervised learning employs an Analytic Hierarchy Process (labeled data, “AHP” - para 0041) to determine weights for each of the paramters as they relate to the leel of interest, activity and occupancy as endeavored by the Activity Model, Occupancy Model and Interest Model implementing the corresponding machine learning.	
	Therefore, based on machine learning and parameters setting and analytic setting to enhance cutting process by Sluga (sec 3 pg. 187) and decision for a classification pruning therein (L col. pg. 188), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the arrangement of training set associated with each classification instance so that an analytic hierarchy process (AHP) is coupled with labelling of data while configuring trained data as set forth in Farahani; because
	coupling AHP along with arrangement of trained data for a classification instance underlying a Machine Learning to optimize a cutting process in Sluga would enable each of the parameter of the training sset to be weighted in accordance with a given level of interest, which in turn can be configured with corresponding labels to be passed into the input stream of the ML or classification model, thereby facilitating classification in terms of identifying a category of interest or a turning attribute bearing a certain labelling significance based on which a decision algorithm can derive and assemble a target parametric configuration set to optimize or reconfigure for time and cost improvement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
October 22, 2021